 



EXHIBIT 10.4

THE WASHINGTON POST COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Effective as of January 1, 1989)
Amended and restated through March 14, 2002

 



--------------------------------------------------------------------------------



 



THE WASHINGTON POST COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

         Section 1. Purpose. The Washington Post Company Supplemental Executive
Retirement Plan (the “Plan”) is an unfunded plan established for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, as referred to in Sections 201(a)(2), 301(a)(3) and
401(a)(1) of ERISA, in order to induce employees of outstanding ability to join
or continue in the employ of the Company or an Affiliate of the Company and to
increase their efforts for its welfare by providing them with supplemental
benefits notwithstanding the limitations imposed by the Internal Revenue Code on
retirement and other benefits from tax qualified plans.

         This Plan is strictly a voluntary undertaking on the part of the
Company and shall not be deemed to constitute a contract of employment or part
of a contract between the Company and any employee or any employee of an
Affiliate, nor shall it be deemed to give any employee the right to be retained
in the employ of the Company or an Affiliate, as the case be made, or to
interfere with the right of the Company or an Affiliate, as the case may be, to
discharge any employee at any time, nor shall this Plan interfere with the right
of the Company or an Affiliate, as the case may be, to establish the terms and
conditions of employment of any employee.

         Benefits under this Plan shall be payable solely from the general
assets of the Company and participants herein shall not be entitled to look to
any source for payment of such benefits other than the general assets of the
Company.

         Section 2. Definitions. As used in this Plan, the following words shall
have the following meanings:

         (a)    “Actual Salary” means the regular basic compensation paid or
payable to an employee during a calendar year by the Company or an Affiliate
(including tax-deferred contributions, otherwise payable to an employee, elected
by the employee under any

1



--------------------------------------------------------------------------------



 



Savings Plan and including earnings not payable by application of a salary
reduction election made pursuant to Section 125 of the Internal Revenue Code),
but excluding any other items of compensation such as (i) bonuses and
commissions, (ii) overtime, (iii) transportation benefit plan deferrals, (iv)
compensation under the terms of the long-term component of the Incentive
Compensation Plan of the Company paid during such Plan Year, (v) Workers’
Compensation, (vi) amounts paid by the Company for insurance, retirement or
other benefits, (vii) contributions or payments made by the Company or an
Affiliate (other than tax-deferred contributions elected by the employee) under
any Retirement Plan, any Savings Plan, this Plan or other benefits, or (viii)
dismissal or other payments made to an employee as a result of termination of
employment. The Actual Salary of an employee will include any payment made under
any short-term disability income plan of the Company or an Affiliate.

         (b)    “Affiliate” means any corporation (other than the Company) 50%
or more of the outstanding stock of which is directly or indirectly owned by the
Company and any unincorporated trade or business which is under common control
with the Company as determined in accordance with Section 414(c) of the Internal
Revenue Code and the regulations issued thereunder.

         (c)    “Applicable Percentage” shall have the meaning set forth in
Section 4.

         (d)    “Committee” means the Compensation Committee of the Board of
Directors of the Company.

         (e)    “Company” means The Washington Post Company, a Delaware
corporation, and any successors in interest thereto.

         (f)    “Compensation” means the Actual Salary of an employee plus,
starting in 1988, bonuses awarded under the annual component of the Incentive
Compensation Plan of the Company during a calendar year by the Company or an
Affiliate. Bonuses awarded under the annual component of the Incentive
Compensation Plan of the Company will be considered as part of Compensation for
the year in which they are paid to the Employee, or

2



--------------------------------------------------------------------------------



 



would otherwise be paid but for the Employee’s election to defer receipt of
payment under the Company’s Deferred Compensation Plan.

         (g)    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

         (h)    “Executive Participant” means an employee of the Company or an
Affiliate recommended by the Company’s senior management and designated a
participant in this Plan by the Committee, who is within the category of a
select group of management or highly compensated employees as referred to in
Sections 201(a)(2), 301(a)(3) and 401(a)(1) of ERISA for any Plan Year and who
either holds or held the office of a Vice President of the Company or an
Affiliate or any office senior thereto or a position of equivalent
responsibility or importance, during the current Plan Year or the prior Plan
Year, and was covered under the Company’s long-term component of the Incentive
Compensation Plan or any successor programs. An Executive Participant shall be
designated as being eligible to participate in Section 3 benefits or Section 4
benefits or both as determined in the sole discretion of the Committee.

         (i)    “415 Limitations” means Retirement Plan and Savings Plan
provisions adopted pursuant to Section 415 of the Internal Revenue Code to limit
(i) annual Retirement Plan benefits pursuant to Section 415(b) thereof,
(ii) annual additions to a Savings Plan pursuant to Section 415(c) thereof and
(iii) the aggregate of annual Retirement Plan benefits and additions to Savings
Plans pursuant to Section 415(e) thereof. The 415 Limitations will not apply
after December 31, 1999.

         (j)    “401(a)(17) Limitations” means Retirement Plan and Savings Plan
provisions adopted pursuant to Section 401(a)(17) of the Internal Revenue Code
to limit earnings considered for purposes of computing Retirement Plan benefits
and Savings Plan contributions to $200,000 (or such greater amount permitted for
such year in accordance with regulations promulgated by the Secretary of the
Treasury or his or her delegate) for each Plan Year ending on or before
December 31, 1993 and then as of January 1, 1994 to

3



--------------------------------------------------------------------------------



 



$150,000 (or such greater amount permitted for such year in accordance with
regulations promulgated by the Secretary of the Treasury or his or her
delegate).

         (k)    “Investment Election” means an election made by the Executive
Participant selecting the investment credit factor(s) that will be applicable to
the Executive Participant’s Supplemental Savings Account. The Committee shall
determine the manner in which Investment Elections may be made and the frequency
with which such elections may be prospectively changed.

         (l)    “Kaplan Key Employee Participant” means an Executive Participant
or a Key Employee Participant with respect to such employee’s years of Service
with Kaplan, Inc. or an affiliate of Kaplan, Inc.

         (m)    “Key Employee Participant” means an employee of the Company or
an Affiliate recommended by the Company’s senior management and designated a
participant in this Plan by the Committee, who is within the category of a
select group of management or highly compensated employees as referred to in
Sections 201(a)(2), 301(a)(3) and 401(a)(1) of ERISA for any Plan Year and who
holds or held a key position during the current Plan Year or the prior Plan
Year. A Key Employee Participant shall be designated as being eligible to
participate in Section 3 benefits as determined in the sole discretion of the
Committee.

         (n)    “Normal Retirement Date” means the first day of the calendar
month following the month in which a person’s 65th birthday occurs.

         (o)    “Participant” means an Executive Participant or a Key Employee
Participant, as applicable.

         (p)    “Plan Year” means the calendar year.

         (q)    “Retirement Plans” means The Retirement Plan for Washington Post
Companies, The Washington Post Washington-Baltimore Newspaper Guild Retirement
Income Plan and such other tax qualified, defined benefit retirement plans as
may be

4



--------------------------------------------------------------------------------



 



sponsored by the Company or its Affiliates and designated for inclusion
hereunder by the Committee.

         (r)    “Savings Plan” means The Washington Post Tax Deferral and
Savings Plan, Post-Newsweek Stations, Inc. Tax Deferred Savings Plan, The
Employees’ Savings Plan of Newsweek, Inc., The Savings and Retirement Plan of
Affiliated Post Companies and such other tax qualified savings and
profit-sharing plans as may be sponsored by the Company or its Affiliates and
designated for inclusion hereunder by the Committee.

         (s)    “Service” means the period of employment by the Company or an
Affiliate (excluding both service prior to the time an Affiliate became such and
service after the time an Affiliate is no longer such, except to the extent
required by Section 414(a) of the Code and the regulations promulgated
thereunder).

         (t)    “Supplemental Retirement Benefit” shall have the meaning set
forth in Section 3.

         (u)    “Supplemental Retirement Benefit Cash Balance Account” means the
Supplemental Retirement Benefit applicable to a Participant who is covered by
the Cash Balance provisions of the Retirement Plan.

         (v)    “Supplemental Basic Contributions,” “Supplemental Savings
Account” and “Supplemental Savings Award” shall have the meanings set forth in
Section 4.

         (w)    “Surviving Spouse” means the surviving husband or wife of an
employee of the Company or an Affiliate, who has been married to the employee
throughout the one-year period ending on the date of the death of such employee.

         (x)    “Vesting Year” means each calendar year in which a Participant
has at least 1,000 hours of Service with the Company or an Affiliate. Service
with a predecessor company prior to becoming an Affiliate will not be counted in
calculating Vesting Years.

         Section 3. Supplemental Retirement Benefits.

         (a)    (i) Each designated person (other than a Kaplan Key Employee
Participant with respect to years of Service with Kaplan or a Kaplan affiliate),
who is an Executive

5



--------------------------------------------------------------------------------



 



Participant as of December 3, 1993, or becomes an Executive Participant or a Key
Employee Participant after December 3, 1993, for purposes of being eligible to
receive benefits under this Section and has ten or more Vesting Years upon
termination of Service and to whom benefits become payable under any of the
Retirement Plans, shall be paid a supplemental annual retirement benefit (the
“Supplemental Retirement Benefits”) under this Plan equal in amount to the
difference between (i) the aggregate annual benefits paid to such person under
the Retirement Plans and (ii) the aggregate annual benefits that would be
payable to such person under the Retirement Plans if the 415 and 401(a)(17)
Limitations were not contained therein (the “Unrestricted Benefit”). If such a
Participant’s Surviving Spouse is entitled to and is receiving a spouse’s
benefit under any of the Retirement Plans, the Surviving Spouse shall be paid a
benefit hereunder equal to the difference between (i) the aggregate spouse’s
benefits payable to such Surviving Spouse under the Retirement Plans and (ii)
the aggregate spouse’s benefit that would be payable to such Surviving Spouse
under the Retirement Plans if the 415 and 401(a)(17) Limitations were not
contained therein(the “Unrestricted Spouse’s Benefit”).

         (ii)    Each designated person, who is a Kaplan Key Employee
Participant for purposes of being eligible to receive benefits under this
Section and has ten or more Vesting Years upon termination of Service and to
whom benefits become payable under any of the Retirement Plans, shall be paid a
Supplemental Retirement Benefit under this Plan for his or her years of Service
with Kaplan equal in amount to the difference between (i) the Unrestricted
Benefit calculated as if he or she were covered by the TWPC Retirement Benefit
Schedule of The Retirement Plan for Washington Post Companies during his or her
years of Service with Kaplan and (ii) the aggregate annual benefits related to
his or her years of Service with Kaplan payable to such person under the Kaplan
Cash Balance Retirement Benefits Schedule of The Retirement Plan for Washington
Post Companies. If such a Kaplan Key Employee Participant’s Surviving Spouse is
entitled to and is receiving a spouse’s benefit thereunder, the Surviving Spouse
shall be paid a benefit hereunder equal to the difference between (i) the
Unrestricted Spouse’s Benefit payable as

6



--------------------------------------------------------------------------------



 



if the Kaplan Key Employee Participant had been covered under the TWPC
Retirement Benefits Schedule to The Retirement Plan for Washington Post
Companies and (ii) the aggregate spouse’s benefit payable to such Surviving
Spouse under the Kaplan Cash Balance Retirement Benefits Schedule of The
Retirement Plan for Washington Post Companies.

         (iii)   For purposes of calculating the Supplemental Retirement Benefit
or the Surviving Spouse’s benefit hereunder for (i) an Executive Participant or
the Surviving Spouse of an Executive Participant, or (ii) a Kaplan Key Employee
Participant or the Surviving Spouse of a Kaplan Key Employee Participant with
respect solely to years of Service at Kaplan, Inc. or any affiliate of Kaplan,
Inc., as the case may be, Compensation rather than Actual Salary will be used.

         (b)    (i) Except as provided below, the Supplemental Retirement
Benefits provided by this Plan shall be paid to the Participant (or to any
beneficiary designated by him or her in accordance with the Retirement Plans, or
to his or her Surviving Spouse if eligible for and receiving a spouse’s benefit
under the Retirement Plans) concurrently with the payment of the benefits
payable under the applicable Retirement Plan in which he or she was
participating at the date of termination and/or in which he or she had a vested
right on such date and shall be payable in the same form as such Retirement Plan
benefits are being paid thereunder.

         (ii)    Notwithstanding the above, with respect to a Participant
covered by the Cash Balance Pension provisions of The Retirement Plan for
Washington Post Companies, the single life annuity available shall be determined
using the GATT Interest Rate (as defined in such Retirement Plan) plus 2%. In
the event the Supplemental Retirement Benefit commences prior to Normal
Retirement Date or is payable in a form other than an annuity for the life of
the former employee only, the Supplemental Retirement Benefit shall be
actuarially adjusted in the same manner as are benefits payable under the
Retirement Plan in which he or she was participating at the time of termination
and/or in which he or she had a vested right on such date. The Committee may,
however, in its sole discretion direct

7



--------------------------------------------------------------------------------



 



that the Supplemental Retirement Benefit payable with respect to a former
employee be paid as an actuarially equivalent single sum payment; provided, that
(except for a distribution to pay taxes as provided in Section 5) no such
payment may be made prior to termination of Service or prior to the date that
benefits may become payable under any of the Retirement Plans, and provided,
further, that in determining actuarial equivalency of a single sum payment in
cash, there shall be used the same actuarial assumptions as are applicable for
the calculation of a single sum payment under the applicable Retirement Plan.
Further notwithstanding the above and except in the case of a Kaplan Key
Employee Participant, if the Participant elects a lump sum payment in accordance
with the Cash Balance Pension provisions of The Retirement Plan for Washington
Post Companies, the benefits under the Supplemental Retirement Plan will also be
payable in a lump sum amount which shall be equal to his or her Supplemental
Benefit Cash Balance Account as of the date of the lump sum payment. A Kaplan
Key Employee Participant cannot elect to receive the amount of his or her
Supplemental Benefit in a lump sum regardless of his or her election to receive
a lump sum payment in accordance with the Kaplan Cash Balance Retirement
Benefits Schedule of The Retirement Plan for Washington Post Companies.

         (iii)    For purposes of the Supplemental Retirement Benefits provided
by this Plan to be paid to a Kaplan Key Employee Participant (or to his or her
Surviving Spouse if eligible for and receiving a spouse’s benefit under the
Retirement Plans) with respect to his or her years of Service with Kaplan, Inc.
or an affiliate of Kaplan, Inc., the Unrestricted Benefit or the Unrestricted
Spouse’s Benefit shall be calculated as an annuity. If a Kaplan Key Employee
Participant elects to receive a lump sum benefit from his or her Cash Balance
Account under The Retirement Plan for Washington Post Companies, then the
Supplemental Retirement Benefit for such Participant will be paid in the form of
a single life annuity beginning at the same time the payment is commenced under
The Retirement Plan for Washington Post Companies, but in no case prior to age
55.

         Section 4. Supplemental Savings Plan Benefits.

8



--------------------------------------------------------------------------------



 



         (a)    In the event that the Actual Salary of an Executive Participant
designated as eligible to receive benefits under this Section 4 for 1989 or any
subsequent Plan Year exceeds the 401(a)(17) Limitations for such Plan Year, such
Executive Participant shall be eligible to make additional salary reduction
contributions under this Plan and receive a Supplemental Savings Award under
this Plan for such Plan Year; provided, that such Executive Participant is then
participating in his or her employer’s Savings Plan and making (i) the maximum
allowable basic, matchable tax-deferred contributions to such Savings Plan and
(ii) the maximum allowable after-tax contributions which can result in a
matching employer contribution, as permitted under such Savings Plan, after
taking into account the application of the non-discrimination rules of
Sections 401(k) and (m) of the Internal Revenue Code for such Plan Year. In
order to compute the amount of such Supplemental Savings Award, a determination
will be made of the dollar amount of contributions the Executive Participant is
able to make to his or her employer’s Savings Plan which result in matching
employer contributions for such Executive Participant under the terms of such
Savings Plan. This dollar amount will then be expressed as a percentage (the
“Applicable Percentage”) of the amount of compensation which can be recognized
for purposes of the Savings Plan under Section 401(a)(17) of the Internal
Revenue Code for the then-current Plan Year. Prior to the beginning of each Plan
Year, the Executive Participant will be provided with the opportunity to elect
to irrevocably defer under this Plan the Applicable Percentage (or any whole
lower percentage) of the Executive Participant’s Actual Salary earned in excess
of the 401(a)(17) Limitations for such Plan Year. Such a salary reduction is
referred to as a “Supplemental Basic Contribution.” In the event that an
Executive Participant elects to make a Supplemental Basic Contribution under
this Plan and, to the extent the Company is not his or her employer, his or her
employer forwards on a timely basis such Supplemental Basic Contribution to the
Company, such individual will receive a Supplemental Savings Award under this
Plan in the form of (i) a matching contribution equal to the product of the
Executive Participant’s Supplemental Basic Contribution times the matching
employer contribution percentage

9



--------------------------------------------------------------------------------



 



under the terms of the applicable Savings Plan and (ii) to the extent such
Participant’s employer makes an unmatched contribution to the applicable Savings
Plan on behalf of such Participant, a contribution equal to the difference
between the amount of such unmatched contribution actually made under such
Savings Plan on behalf of such Participant and the amount of such unmatched
contribution such Participant would have received under such Savings Plan if the
401(a)(17) Limitations had not been in effect (the “Supplemental Savings
Award”). The Supplemental Savings Award for any Plan Year shall be made as of
the first day of the following year or on such other basis as may be approved by
the Committee.

         (b)    The amount of an Executive Participant’s supplemental savings
plan benefits under this Plan shall be the aggregate amount of the Supplemental
Savings Awards and the Supplemental Basic Contributions together with investment
credits accrued thereon (the “Supplemental Savings Account”). Investment credits
shall be credited on the amount of an Executive Participant’s Supplemental
Savings Account at the end of such Plan Year or on such other basis as may be
approved by the Committee in accordance with the Executive Participant’s
Investment Election.

         In the event an Executive Participant fails to complete a valid
Investment Election, his or her Supplemental Savings Account will be credited
with the investment credit amounts equivalent to the rates of return generated
by the money market option under the Company’s 401(k) plan.

         (c)    The Compensation Committee shall establish the investment credit
factors that will be available in any Plan Year.

         (d)    Supplemental Savings Awards and the investment credits thereon
shall be fully vested and nonforfeitable.

         (e)    No withdrawal of funds in an Executive Participant’s
Supplemental Savings Account for hardship or any other reason may be made while
an Executive Participant remains employed by the Company or an Affiliate. The
Supplemental Savings Account shall be paid in cash as soon as practicable
following termination of Service.

10



--------------------------------------------------------------------------------



 



         (f)    An Executive Participant shall designate a beneficiary to
receive the unpaid portion of his or her Supplemental Savings Account in the
event of his or her death. The designation shall be made in a writing filed with
the Committee on a form approved by it and signed by the Executive Participant.
If no effective designation of beneficiary shall be on file with the Committee
when supplemental savings benefits would otherwise be distributable to a
beneficiary, then such benefits shall be distributed to the Surviving Spouse of
the Executive Participant or, if there is no Surviving Spouse, to his or her
estate.

         Section 5. Funding. Benefits under this Plan shall not be funded in
order that the Plan may be exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA. The Committee shall maintain records of Supplemental Savings
Accounts and records for the calculation of supplemental retirement benefits. In
the event benefits are hereafter determined to be taxable for Participants prior
to actual receipt thereof, a payment may be made to such Participants in an
amount sufficient to pay such taxes notwithstanding that the Participant may not
then have terminated Service or that the payment is being made prior to the date
that benefits would otherwise be paid under any of the Retirement Plans. Amounts
so paid (i) with respect to supplemental savings benefits shall reduce the
Executive Participant’s Supplemental Savings Account and (ii) with respect to
Supplemental Retirement Benefits shall be used as an offset to the Supplemental
Retirement Benefits, if any, thereafter payable.

         Section 6. Administration. This Plan shall be administered by the
Committee. All decisions and interpretations of the Committee shall be
conclusive and binding on the Company, and the Participants. The Plan may be
amended or terminated by the Board of Directors of the Company at any time and
any Participant may have his or her designation as such terminated by the
Committee at any time; provided, however, that no such amendment or termination
or change in designation shall deprive any Participant of supplemental
retirement or savings benefits accrued to the date of such amendment or

11



--------------------------------------------------------------------------------



 



termination or modify the last two sentences of Section 5 in a manner adverse to
any Participant.

         Section 7. Loss of Benefits. Notwithstanding any other section of this
Plan, if a Participant is discharged by the Company or an Affiliate because of
conduct that the Participant knew or should have known was detrimental to
legitimate interests of the Company or its Affiliates, dishonesty, fraud,
misappropriation of funds or confidential, secret or proprietary information
belonging to the Company or an Affiliate or commission of a crime, such
Participant’s rights to any benefits under this Plan shall be forfeited; except
that such Participant shall be entitled to receive the aggregate amount of his
or her Supplemental Basic Contributions, without any interest, in such event.

         Section 8. Nonassignability. No Participant, or beneficiary shall have
the right to assign, pledge or otherwise dispose of any benefits payable to him
or her hereunder nor shall any benefit hereunder be subject to garnishment,
attachment, transfer by operation of law, or any legal process.

         Section 9. Limitation of Liability. The Company’s sole obligation under
this Plan is to pay the benefits provided for herein and neither the Participant
nor any other person shall have any legal or equitable right against the
Company, an Affiliate, the Boards of Directors thereof, the Committee or any
officer or employee of the Company or an Affiliate other than the right against
the Company to receive such payments from the Company as provided herein.

         Section 10. Use of Masculine and Feminine; Singular and Plural.
Wherever used in this Plan, the masculine gender will include the feminine
gender and the singular will include the plural, unless the context indicates
otherwise.

12